MEMORANDUM **
Astgik Simonyants, Armen Grigoryan, and their two daughters, Zara and Gayane, natives and citizens of Armenia, petition for review from an order by the Board of Immigration Appeals (“BIA”) denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252 and we review the denial of a motion to reopen for an abuse of discretion. See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely, where petitioners filed the motion more than two years after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within ninety days of final order of removal), and failed to submit new and material evidence of changed country conditions in Armenia that would excuse the late filing, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty, 381 F.3d at 945 (requiring circumstances to “have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”).
*223We do not consider petitioners’ contentions regarding the agency’s underlying decision previously reviewed by this court in Simonyants v. Gonzales, No. 03-71557.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.